Citation Nr: 1121612	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of this proceeding is on file.  

The issue of an evaluation in excess of 10 percent for the service-connected colitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

The Veteran reports being exposed to Agent Orange on a daily basis during his service in Vietnam in 1970 and 1971 that caused his current skin and nerve disorders.  

The Veteran's military occupational specialty (MOS) listed on his DD Form 214, Certificate of Release or Discharge from Active Duty, was that of veterinary specialist.  The DD Form 214 confirms his service in the Republic of Vietnam from April 1970 to March 1971.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Under §3.309(e)(ii), chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran testified that he experienced a recurring skin disorder in the form of acne-like pustules 3 to four times a year on average since service.  He also reported suffering from peripheral neuropathy for many years, but did not seek treatment for because he did not realize that it was treatable.  

Notably, a November 1968 service record shows that the Veteran sustained injury to his left wrist, to include broken skin, after a fox bit him.  The report indicates that the fox died after biting the Veteran, and it was recommended that the Veteran receive Hyperimmune serum and Antirabies vaccine.  

A second service record, dated later that month, reflects that the Veteran was bitten by a dog in the left lower arm and left upper leg, which broke his skin.  A service treatment record, also dated in November 1968, shows treatment for a rash.  Also, a May 1969 service treatment record shows treatment for dermatitis of the hand.  

A VA examination report, dated in May 1972, shows findings of "cysts of acne on back," and indicates normal findings on examination of the nervous system.  

The private treatment records, dated from 2008, confirm current diagnosis of polyneuropathy and peripheral neuropathy.  

As noted, the record demonstrates that the Veteran served in Vietnam during his active duty service, and hence may qualify for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  

Significantly, as yet, the record does not show objective medical diagnoses of a skin disorder or of peripheral neuropathy within one year of the last date on which the Veteran was exposed to a herbicide agent during his active military, as required by regulation.  See 38 C.F.R. § 3.309(e).  

In a VA Form 21-4138, Statement in Support of Claim, dated in April 2007, the Veteran specifically requested that he undergo a VA examination to determine the nature and etiology of his claimed disorders.  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently indicates that the Veteran has received treatment from the West Roxbury, Massachusetts (MA), and Worcester, MA VA Medical Centers (VAMCs).  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the West Roxbury and Worcester VAMCs.  

Additionally, as noted in his hearing testimony, and confirmed by receipt of his award letter, the Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and his representative and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim of service connection.  

In particular, the RO should obtain from the West Roxbury and Worcester VAMCs copies of any outstanding treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should take all indicated action to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  All records and/or responses received should be associated with the claims file.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed peripheral neuropathy.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner is requested to render an opinion as to whether the Veteran has a current disability manifested by peripheral neuropathy that at least as likely as not (e.g., a 50 percent or greater probability) is related to Agent Orange exposure or another event of his period of active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner is requested to render an opinion as to whether the Veteran suffers from a skin disability that at least as likely as not (e.g., a 50 percent or greater probability) had its clinical onset during service or is due Agent Orange exposure or another event of his period of active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

5.  After completing all indicated development, the RO should readjudicate the claims of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



